           Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 1 of 17



 1   ORRICK, HERRINGTON & SUTCLIFFE LLP                    KRONENBERGER ROSENFELD, LLP
     AMY K. VAN ZANT (SBN 197426)                          KARL S. KRONENBERGER (SBN 226112)
 2   avanzant@orrick.com                                   karl@KRInternetLaw.com
     JASON K. YU (SBN 274215)                              JEFFREY M. ROSENFELD (SBN 222187)
 3   jasonyu@orrick.com                                    jeff@KRInternetLaw.com
     TAMMY SU (SBN 329652)                                 LIANA W. CHEN (SBN 296965)
 4   tsu@orrick.com                                        liana@KRInternetLaw.com
     1000 Marsh Road                                       RUBEN PEÑA (SBN 328106)
 5   Menlo Park, CA 94025-1015                             ruben@KRInternetLaw.com
     Telephone:   (650) 614 7400                           150 Post Street, Suite 520
 6   Facsimile:   (650) 614 7401                           San Francisco, CA 94108
                                                           Telephone: (415) 955 1155
 7   Attorneys for Plaintiff                               Facsimile: (415) 955 1158
     TRADESHIFT, INC.
 8                                                         Attorneys for Defendant
                                                           BUYERQUEST, INC.
 9

10

11                                    UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
13

14    TRADESHIFT, INC., a Delaware corporation,              Case No. 3:20-cv-1294-RS
15                       Plaintiff,                          STIPULATED [PROPOSED]
                                                             PROTECTIVE ORDER
16            v.
17    BUYERQUEST, INC., an Ohio corporation,
18                       Defendant.
19
20    1.      PURPOSES AND LIMITATIONS

21            Disclosure and discovery activity in this action are likely to involve production of

22    confidential, proprietary, or private information for which special protection from public disclosure

23    and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

24    the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

25    Order. The parties acknowledge that this Order does not confer blanket protections on all

26    disclosures or responses to discovery and that the protection it affords from public disclosure and

27    use extends only to the limited information or items that are entitled to confidential treatment under

28    the applicable legal principles. The parties further acknowledge, as set forth in Section 14.4, below,
          Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 2 of 17



 1   that this Stipulated Protective Order does not entitle them to file confidential information under

 2   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that

 3   will be applied when a party seeks permission from the court to file material under seal.

 4   2.      DEFINITIONS
 5           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
 6   information or items under this Order.
 7           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
 8   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
 9   Civil Procedure 26(c).
10           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
11   as their support staff).
12           2.4     Designated House Counsel: House Counsel who seek access to “HIGHLY
13   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.
14           2.5     Designating Party: a Party or Non-Party that designates information or items that it
15   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
16   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
17           2.6     Disclosure or Discovery Material: all items or information, regardless of the
18   medium or manner in which it is generated, stored, or maintained (including, among other things,
19   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
20   responses to discovery in this matter.
21           2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to
22   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as
23   a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s
24   competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party or
25   of a Party’s competitor.
26           2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
27   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another
28   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by less


                                                       -2-
          Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 3 of 17



 1   restrictive means.

 2           2.9    House Counsel: attorneys who are employees of a party to this action. House

 3   Counsel does not include Outside Counsel of Record or any other outside counsel.

 4           2.10   Non-Party: any natural person, partnership, corporation, association, or other legal

 5   entity not named as a Party to this action.

 6           2.11   Outside Counsel of Record: attorneys who are not employees of a party to this

 7   action but are retained to represent or advise a party to this action and have appeared in this action

 8   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

 9           2.12   Party: any party to this action, including all of its officers, directors, employees,

10   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

11           2.13   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

12   Material in this action.

13           2.14   Professional Vendors: persons or entities that provide litigation support services

14   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

15   storing, or retrieving data in any form or medium) and their employees and subcontractors.

16           2.15   Protected Material: any Disclosure or Discovery Material that is designated as

17   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

18           2.16   Receiving Party: a Party that receives Disclosure or Discovery Material from a

19   Producing Party.

20   3.      SCOPE
21           The protections conferred by this Stipulation and Order cover not only Protected Material

22   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

23   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

24   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

25   However, the protections conferred by this Stipulation and Order do not cover the following

26   information: (a) any information that is in the public domain at the time of disclosure to a

27   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a

28   result of publication not involving a violation of this Order, including


                                                      -3-
          Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 4 of 17



 1   becoming part of the public record through trial or otherwise; and (b) any information known to the

 2   Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from

 3   a source who obtained the information lawfully and under no obligation of confidentiality to the

 4   Designating Party. This order does not apply to the use of Protected Material at trial, which shall

 5   be governed by a separate agreement or order.

 6   4.      DURATION

 7           Even after final disposition of this litigation, the confidentiality obligations imposed by this

 8   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 9   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

10   defenses in this action, with or without prejudice; and (2) final judgment herein after the

11   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

12   including the time limits for filing any motions or applications for extension of time pursuant to

13   applicable law.

14   5.      DESIGNATING PROTECTED MATERIAL

15           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

16   Non-Party that designates information or items for protection under this Order must take care to

17   limit any such designation to specific material that qualifies under the appropriate standards. To the

18   extent it is practical to do so, the Designating Party must designate for protection only those parts

19   of material, documents, items, or oral or written communications that qualify – so that other

20   portions of the material, documents, items, or communications for which protection is not

21   warranted are not swept unjustifiably within the ambit of this Order. For the avoidance of doubt,

22   the Designating Party may designate email productions on a document-by-document basis in the

23   first instance. To the extent the Receiving Party believes in good faith that it will be using any

24   particular email or document as an exhibit to be filed with the Court, it may request that the

25   Designating Party identify specific portions of the email or document that qualify for protection

26   within a reasonable time period based on the amount of material at issue in the request.

27           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

28   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily


                                                       -4-
        Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 5 of 17



 1   encumber or retard the case development process or to impose unnecessary expenses and burdens

 2   on other parties) expose the Designating Party to sanctions.

 3          If it comes to a Designating Party’s attention that information or items that it designated for

 4   protection do not qualify for protection at all or do not qualify for the level of protection initially

 5   asserted, that Designating Party must promptly notify all other parties that it is withdrawing the

 6   mistaken designation.

 7          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

 8   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

 9   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

10   designated before the material is disclosed or produced.

11          Designation in conformity with this Order requires:

12                  (a) for information in documentary form (e.g., paper or electronic documents, but

13   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

14   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

15   ONLY” to each page that contains protected material.

16          A Party or Non-Party that makes original documents or materials available for inspection

17   need not designate them for protection until after the inspecting Party has indicated which material

18   it would like copied and produced. During the inspection and before the designation, all of the

19   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

20   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

21   copied and produced, the Producing Party must determine which documents, or portions thereof,

22   qualify for protection under this Order. Then, before producing the specified documents, the

23   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material.

25   If only a portion or portions of the material on a page qualifies for protection, the Producing Party

26   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

27   margins) and must specify, for each portion, the level of protection being asserted.

28                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the


                                                       -5-
        Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 6 of 17



 1   Designating Party identify on the record, before the close of the deposition, hearing, or other

 2   proceeding, all protected testimony and specify the level of protection being asserted. When it is

 3   impractical to identify separately each portion of testimony that is entitled to protection and it

 4   appears that substantial portions of the testimony may qualify for protection, the Designating Party

 5   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

 6   to have up to 21 days to identify the specific portions of the testimony as to which protection is

 7   sought and to specify the level of protection being asserted. During that designation period of up to

 8   21 days, the entirety of the testimony given at the deposition or pretrial or trial proceeding at issue

 9   shall be treated as HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY. Only those

10   portions of the testimony that are appropriately designated for protection within the 21 days shall

11   be covered by the provisions of this Stipulated Protective Order. Alternatively, a Designating Party

12   may specify, at the deposition or up to 21 days afterwards if that period is properly invoked, that

13   the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

14   ATTORNEYS’ EYES ONLY.”

15          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

16   other proceeding to include Protected Material so that the other parties can ensure that only

17   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

18   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

19   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

20   – ATTORNEYS’ EYES ONLY.”

21          Transcripts containing Protected Material shall have an obvious legend on the title page that

22   the transcript contains Protected Material, and the title page shall be followed by a list of all pages

23   (including line numbers as appropriate) that have been designated as Protected Material and the

24   level of protection being asserted by the Designating Party. The Designating Party shall inform the

25   court reporter of these requirements. Any transcript that is prepared before the expiration of a 21-

26   day period for designation shall be treated during that period as if it had been designated “HIGHLY

27   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After

28   the expiration of that period, the transcript shall be treated only as actually designated.


                                                       -6-
          Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 7 of 17



 1                  (c) for information produced in some form other than documentary and for any

 2   other tangible items, that the Producing Party affix in a prominent place on the exterior of the

 3   container or containers in which the information or item is stored the legend “CONFIDENTIAL”

 4   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of

 5   the information or item warrant protection, the Producing Party, to the extent practicable, shall

 6   identify the protected portion(s) and specify the level of protection being asserted.

 7           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 8   designate qualified information or items does not, standing alone, waive the Designating Party’s

 9   right to secure protection under this Order for such material. Upon timely correction of a

10   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

11   in accordance with the provisions of this Order.

12   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
13           6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

14   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

15   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

16   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

17   challenge a confidentiality designation by electing not to mount a challenge promptly after the

18   original designation is disclosed.

19           6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process

20   by providing written notice of each designation it is challenging and describing the basis for each

21   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

22   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

23   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

24   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

25   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

26   Party must explain the basis for its belief that the confidentiality designation was not proper and

27   must give the Designating Party an opportunity to review the designated material, to reconsider the

28   circumstances, and, if no change in designation is offered, to explain the basis for the chosen


                                                        -7-
          Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 8 of 17



 1   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

 2   has engaged in this meet and confer process first or establishes that the Designating Party is

 3   unwilling to participate in the meet and confer process in a timely manner.

 4           6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court

 5   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

 6   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of

 7   the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

 8   process will not resolve their dispute, whichever is earlier. Each such motion must be accompanied

 9   by a competent declaration affirming that the movant has complied with the meet and confer

10   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

11   motion including the required declaration within 21 days (or 14 days, if applicable) shall

12   automatically waive the confidentiality designation for each challenged designation. In addition,

13   the Challenging Party may file a motion challenging a confidentiality designation at any time if

14   there is good cause for doing so, including a challenge to the designation of a deposition transcript

15   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a

16   competent declaration affirming that the movant has complied with the meet and confer

17   requirements imposed by the preceding paragraph.

18           The burden of persuasion in any such challenge proceeding shall be on the Designating

19   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

20   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

21   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

22   to retain confidentiality as described above, all parties shall continue to afford the material in

23   question the level of protection to which it is entitled under the Producing Party’s designation until

24   the court rules on the challenge.

25   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
26           7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

27   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

28   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to


                                                       -8-
        Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 9 of 17



 1   the categories of persons and under the conditions described in this Order. When the litigation has

 2   been terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL

 3   DISPOSITION).

 4          Protected Material must be stored and maintained by a Receiving Party at a location and in

 5   a secure manner that ensures that access is limited to the persons authorized under this Order.

 6          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 7   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 8   information or item designated “CONFIDENTIAL” only to:

 9                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

10   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

11   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

12   Bound” that is attached hereto as Exhibit A;

13                  (b) the officers, directors, and employees (including House Counsel) of the

14   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed

15   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

16                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

17   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

18   to Be Bound” (Exhibit A);

19                  (d) the court and its personnel;

20                  (e) court reporters and their staff, professional jury or trial consultants, and

21   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

23                  (f) during their depositions, witnesses in the action to whom disclosure is reasonably

24   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

25   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

26   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

27   bound by the court reporter and may not be disclosed to anyone except as permitted under this

28   Stipulated Protective Order.


                                                       -9-
       Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 10 of 17



 1                  (g) the author or recipient of a document containing the information or a custodian

 2   or other person who otherwise possessed or knew the information.

 3          7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

 4   Information or Items. Unless otherwise ordered by the court or permitted in writing by the

 5   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

 6   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

 7                  (a) the following House Counsel for as long as they maintain their position at their

 8   respective employer:

 9         Amer Moorhead (Tradeshift)

10         Laurel Jamtgaard (Tradshift)

11                  (b) the Receiving Party’s Outside Counsel of Record in this action, as well as

12   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

13   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

14   Bound” that is attached hereto as Exhibit A;

15                  (c) Designated House Counsel of the Receiving Party (1) who has no involvement

16   in competitive decision-making, (2) to whom disclosure is reasonably necessary for this litigation,

17   (3) who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (4) as to

18   whom the procedures set forth in paragraph 7.4(a)(1), below, have been followed;

19                  (d) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary

20   for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound”

21   (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been

22   followed;

23                  (e) the court and its personnel;

24                  (f) court reporters and their staff, professional jury or trial consultants and mock

25   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation and

26   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

27                  (g) the author or recipient of a document containing the information or a custodian

28   or other person who otherwise possessed or knew the information.


                                                       - 10 -
       Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 11 of 17



 1             7.4     Procedures for Approving or Objecting to Disclosure of “HIGHLY

 2   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

 3                     (a)(1) Unless otherwise ordered by the court or agreed to in writing by the

 4   Designating Party, a Party that seeks to disclose to Designated House Counsel any information or

 5   item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

 6   pursuant to paragraph 7.3(b) first must make a written request to the Designating Party that (1) sets

 7   forth the full name of the Designated House Counsel and the city and state of his or her residence,

 8   and (2) describes the Designated House Counsel’s current and reasonably foreseeable future

 9   primary job duties and responsibilities in sufficient detail to determine if House Counsel is

10   involved, or may become involved, in any competitive decision-making.

11                     (a)(2) Unless otherwise ordered by the court or agreed to in writing by the

12   Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any

13   information or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

14   EYES ONLY” pursuant to paragraph 7.3(c) first must make a written request to the Designating

15   Party that (1) identifies the general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’

16   EYES ONLY” information that the Receiving Party seeks permission to disclose to the Expert, (2)

17   sets forth the full name of the Expert and the city and state of his or her primary residence, (3)

18   attaches a copy of the Expert’s current resume, (4) identifies the Expert’s current employer(s), (5)

19   identifies each person or entity from whom the Expert has received compensation or funding for

20   work in his or her areas of expertise or to whom the expert has provided professional services,

21   including in connection with a litigation, at any time during the preceding five years,1 and (6)

22   identifies (by name and number of the case, filing date, and location of court) any litigation in

23

24
       1
25         If the Expert believes any of this information is subject to a confidentiality obligation to a third-

26   party, then the Expert should provide whatever information the Expert believes can be disclosed

27   without violating any confidentiality agreements, and the Party seeking to disclose to the Expert

28   shall be available to meet and confer with the Designating Party regarding any such engagement.


                                                         - 11 -
          Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 12 of 17



 1   connection with which the Expert has offered expert testimony, including through a declaration,

 2   report, or testimony at a deposition or trial, during the preceding five years.

 3                   (b) A Party that makes a request and provides the information specified in the

 4   preceding respective paragraphs may disclose the subject Protected Material to the identified

 5   Designated House Counsel or Expert unless, within 14 days of delivering the request, the Party

 6   receives a written objection from the Designating Party. Any such objection must set forth in detail

 7   the grounds on which it is based.

 8                   (c) A Party that receives a timely written objection must meet and confer with the

 9   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement

10   within seven days of the written objection. If no agreement is reached, the Party seeking to make

11   the disclosure to Designated House Counsel or the Expert may file a motion as provided in Civil

12   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) seeking permission

13   from the court to do so. Any such motion must describe the circumstances with specificity, set

14   forth in detail the reasons why the disclosure to Designated House Counsel or the Expert is

15   reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest any

16   additional means that could be used to reduce that risk. In addition, any such motion must be

17   accompanied by a competent declaration describing the parties’ efforts to resolve the matter by

18   agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the

19   reasons advanced by the Designating Party for its refusal to approve the disclosure.

20            In any such proceeding, the Party opposing disclosure to Designated House Counsel or the

21   Expert shall bear the burden of proving that the risk of harm that the disclosure would entail (under

22   the safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected Material

23   to its Designated House Counsel or Expert.

24   8.       SOURCE CODE: The parties do not currently anticipate the discovery of source code in this

25   matter. To the extent such discovery becomes necessary, the parties will meet and confer on a

26   protocol to address the inspection of such source code.

27   9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
              LITIGATION
28
                     If a Party is served with a subpoena or a court order issued in other litigation that

                                                      - 12 -
       Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 13 of 17



 1   compels disclosure of any information or items designated in this action as “CONFIDENTIAL” or

 2   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

 3                  (a) promptly notify in writing the Designating Party. Such notification shall include

 4   a copy of the subpoena or court order;

 5                  (b) promptly notify in writing the party who caused the subpoena or order to issue in

 6   the other litigation that some or all of the material covered by the subpoena or order is subject to

 7   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

 8                  (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 9   Designating Party whose Protected Material may be affected.

10                  If the Designating Party timely seeks a protective order, the Party served with the

11   subpoena or court order shall not produce any information designated in this action as

12   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

13   determination by the court from which the subpoena or order issued, unless the Party has obtained

14   the Designating Party’s permission. The Designating Party shall bear the burden and expense of

15   seeking protection in that court of its confidential material – and nothing in these provisions should

16   be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

17   directive from another court.

18   10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
            LITIGATION
19
                    (a)      The terms of this Order are applicable to information produced by a Non-
20
     Party in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
21
     ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection with this
22
     litigation is protected by the remedies and relief provided by this Order. Nothing in these
23
     provisions should be construed as prohibiting a Non-Party from seeking additional protections.
24
                    (b)      In the event that a Party is required, by a valid discovery request, to produce
25
     a Non-Party’s confidential information in its possession, and the Party is subject to an agreement
26
     with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
27
                          1. promptly notify in writing the Requesting Party and the Non-Party that some
28
     or all of the information requested is subject to a confidentiality agreement with a Non-Party;

                                                      - 13 -
       Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 14 of 17



 1                        2. promptly provide the Non-Party with a copy of the Stipulated Protective

 2   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

 3   the information requested; and

 4                        3. make the information requested available for inspection by the Non-Party.

 5                  (c)      If the Non-Party fails to object or seek a protective order from this court

 6   within 14 days of receiving the notice and accompanying information, the Receiving Party may

 7   produce the Non-Party’s confidential information responsive to the discovery request. If the Non-

 8   Party timely seeks a protective order, the Receiving Party shall not produce any information in its

 9   possession or control that is subject to the confidentiality agreement with the Non-Party before a

10   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

11   burden and expense of seeking protection in this court of its Protected Material.

12   11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

14   Material to any person or in any circumstance not authorized under this Stipulated Protective

15   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

16   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

17   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

18   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

19   Agreement to Be Bound” that is attached hereto as Exhibit A.

20   12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
21
            When a Producing Party gives notice to Receiving Parties that certain inadvertently
22
     produced material is subject to a claim of privilege or other protection, the obligations of the
23
     Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
24
     is not intended to modify whatever procedure may be established in an e-discovery order that
25
     provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
26
     502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
27
     communication or information covered by the attorney-client privilege or work product protection,
28
     the parties may incorporate their agreement in the stipulated protective order submitted to the

                                                      - 14 -
       Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 15 of 17



 1   court.

 2   13.      MISCELLANEOUS
 3            13.1   Right to Further Relief. Nothing in this Order abridges the right of any person to

 4   seek its modification by the court in the future.

 5            13.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order

 6   no Party waives any right it otherwise would have to object to disclosing or producing any

 7   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

 8   Party waives any right to object on any ground to use in evidence of any of the material covered by

 9   this Protective Order.

10            13.3   Filing Protected Material. Without written permission from the Designating Party or

11   a court order secured after appropriate notice to all interested persons, a Party may not file in the

12   public record in this action any Protected Material. A Party that seeks to file under seal any

13   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

14   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

15   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing

16   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

17   to protection under the law. If a Receiving Party's request to file Protected Material under seal

18   pursuant to Civil Local Rule 79-5(e) is denied by the court, then the Receiving Party may file the

19   Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise

20   instructed by the court.

21   14.      FINAL DISPOSITION
22
              Within 60 days after the final disposition of this action, as defined in paragraph 4, each
23
     Receiving Party must return all Protected Material to the Producing Party or destroy such material.
24
     As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
25
     summaries, and any other format reproducing or capturing any of the Protected Material. Whether
26
     the Protected Material is returned or destroyed, the Receiving Party must submit a written
27
     certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
28
     by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected

                                                         - 15 -
       Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 16 of 17



 1   Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained

 2   any copies, abstracts, compilations, summaries or any other format reproducing or capturing any of

 3   the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival

 4   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

 5   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

 6   and expert work product, even if such materials contain Protected Material. Any such archival

 7   copies that contain or constitute Protected Material remain subject to this Protective Order as set

 8   forth in Section 4 (DURATION).

 9          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

10   DATED: May 27, 2020                                  /s/ Amy K. Van Zant
                                                          AMY K. VAN ZANT
11                                                        Attorneys for Plaintiff
                                                          TRADESHIFT, INC.
12

13   DATED: May 27, 2020                                  /s/ Karl Kronenberger
                                                          KARL S. KRONENBERGER
14                                                        Attorneys for Defendant
                                                          BUYERQUEST, INC.
15

16
                                              ATTESTATION
17
            I attest that, under Civil Local Rule (5-1)(i)(3), I have obtained concurrence in the filing of
18
     this document from all Signatories.
19
20   DATED:         May 27, 2020                          /s/ Amy K. Van Zant
                                                          AMY K. VAN ZANT
21                                                        Attorneys for Plaintiff
                                                          TRADESHIFT, INC.
22

23

24

25   PURSUANT TO STIPULATION, IT IS SO ORDERED.
26

27   DATED: ________________________ _____________________________________
                                         Judge Richard Seeborg
28                                       United States District Judge


                                                     - 16 -
       Case 3:20-cv-01294-RS Document 33 Filed 05/27/20 Page 17 of 17



 1                                                EXHIBIT A

 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                  I, _____________________________ [print or type full name], of

 4   _________________ [print or type full address], declare under penalty of perjury that I have read

 5   in its entirety and understand the Stipulated Protective Order that was issued by the United States

 6   District Court for the Northern District of California on [date] in the case of ___________ [insert

 7   formal name of the case and the number and initials assigned to it by the court]. I agree to

 8   comply with and to be bound by all the terms of this Stipulated Protective Order and I understand

 9   and acknowledge that failure to so comply could expose me to sanctions and punishment in the

10   nature of contempt. I solemnly promise that I will not disclose in any manner any information or

11   item that is subject to this Stipulated Protective Order to any person or entity except in strict

12   compliance with the provisions of this Order.

13                  I further agree to submit to the jurisdiction of the United States District Court for the

14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16                  I hereby appoint __________________________ [print or type full name] of

17   _______________________________________ [print or type full address and telephone number]

18   as my California agent for service of process in connection with this action or any proceedings

19   related to enforcement of this Stipulated Protective Order.

20

21   Date: _________________________________

22   City and State where sworn and signed: _________________________________

23   Printed name: ______________________________
                   [printed name]
24

25   Signature: __________________________________
                   [signature]
26

27

28


                                                      - 17 -
